Acknowledgements
This communication is in response to applicant’s response filed on 05/16/2022.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Dunjic (US 20200311724) failed to disclose using a blockchain network for the real-time settlement of a traditional payment transaction but merely captures snapshots of the settlement process," as recited in claim 1, examiner respectfully agrees with applicant’s argument and has issued a new grounds of rejection. Applicant’s makes a similar argument for claims 5, 9, and 13, and examiner respectfully agrees with these arguments for the same reasons listed above for claim 1.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1, 5, 9, and 13. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection for claims 1, 5, 9, and 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20200167769) in view of Willis (US 20200302407).

Regarding Claims 1, 5, 9, and 13, Green teaches determining, by a processing device of the processing server, real-time settlement of the financial transaction based on at least the one of the issuer identification value or the acquirer identification value (Paragraphs 0023, 0045, and 0068-0069 teach a smart contract can be triggered to generate the settlement tokens in response to a determination that the distributed ledger includes the transaction request, whereby the transaction request includes a digital signature or is digitally signed with keys associated with the financial entity of the payor; the transaction request can correspond to a legacy transaction (e.g., a conventional settlement transaction) that is held in a queue for batch processing by the payment-network server via a central authority; the payment-network server identifies the transaction and removes it from the batch settlement queue; the settlement is then facilitated real-time through a settlement token transaction via the distributed ledger; a real-time settlement component generally enables the PNS (i.e., processing server) to determine whether received legacy settlement transactions are eligible for distributed ledger settlement; the real-time settlement component searches the distributed ledger for settlement token smart contracts including at least one of a token creator public key, token creator descriptive name, token creator routing number, and smart contract unique identifier associated with the financial institution(s) servers, such as FIS, party to the legacy settlement transaction; the real-time settlement component queries a directory database, which includes unique financial institution identifiers and STSC addresses associated with the unique financial institution server identifiers, and settlement token data corresponding to each STSC; the PNS parses the initial legacy transaction and determines the initial legacy transaction is eligible for real-time settlement); executing, by the processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value (Paragraph 0069 teaches the PNS determines that the initial transaction is eligible for processing by real-time settlement, and the PNS searches the distributed ledger on one or more nodes for STSCs (i.e., smart contracts) stored in the distributed ledger with a key or reference corresponding to a key or reference associated with the FIS of the payor included in the initial legacy transaction); generating, by the processing device of the processing server, a destination address using the identified public key (Paragraph 0070 teaches an STSC is selected for converting the legacy settlement to a real-time settlement; an initial real-time settlement transaction is generated that comprises one or more STSCs references, the value of the transaction, a public key associated with the payment requestor, and a reference to the corresponding legacy transaction; the PNS communicates the initial real-time settlement transaction to a FIS corresponding to the STSC for authorization); transmitting, by a transmitter of the processing server, a settlement request to the issuing financial institution using an alternative communication network, the settlement request including at least the destination address, the transaction amount, and a transaction reference value (Paragraph 0072 teaches the FIS corresponding to the STSC can detect the initial real-time settlement transaction in the distributed ledger or receive it from the PNS; generally, the authorization is a digital signature associated with the entity controlling the FIS; for example, the initial real-time settlement transaction can be parsed by the FIS to determine the STSC involved, the public key of the payment requestor, and the value of the transaction; the FIS can request the corresponding legacy settlement data from the PNS to verify the value, the key associated with the payment requestor, and any other data deemed relevant to authorization by the FIS); receiving, by the receiver of the processing server, a transaction hash value from the issuing financial institution in response to the settlement request (Paragraph 0073 teaches the FIS compares the legacy settlement data to the initial real-time transaction data, and additionally compares the initial real-time transaction data to the conditions for the STSC stored in the distributed ledger; when the FIS determines that the initial real-time transaction is valid, the FIS digitally signs the initial real-time transaction, thereby providing a FIS authorization for the initial real-time transaction (i.e., digital signature comprises the transaction hash); once signed, the FIS communicates the digitally signed initial transaction to the PNS); and modifying, by the processing device of the processing server, the response message to include the received transaction hash value and/or confirmation data based on the received transaction hash value (Paragraph 0074 teaches the PNS removes the legacy transaction corresponding to the signed initial transaction from the legacy payment network; the real-time settlement component can parse the digitally signed initial real-time transaction, verify the digital signature as corresponding to the FIS associated with the STSC, and determine the legacy transaction corresponds to the real-time transaction; the real-time settlement component can modify the legacy settlement transaction in legacy settlement component or storage component so that it is not included in the legacy processing queue; the PNS digitally signs the initial real-time settlement transaction previously signed by the FIS).
However, Green does not explicitly teach receiving, by a receiver of a processing server, a response message for a financial transaction from an issuing financial institution transmitted using payment rails, the response message including at least a transaction amount, issuer identification value, and acquirer identification value; and transmitting, by the transmitter of the processing server, the modified response message to an acquiring financial institution using the payment rails.
Willis from same or similar field of endeavor teaches receiving, by a receiver of a processing server, a response message for a financial transaction from an issuing financial institution transmitted using payment rails, the response message including at least a transaction amount, issuer identification value, and acquirer identification value (Paragraphs 0065, 0094, and 0100-0102 teach a messaging application includes message data and account data; the message data may comprise instructions, terms, amounts, descriptions, content, and other information that is to be transferred from a first entity system to another entity system via a notification and/or as a transaction between accounts of each entity system; the account data may include account numbers, pre-authorization data, account limits or other threshold information, and the like that allows the clearing house system to automatically transfer funds from a first entity system's account to a second entity system's accounts without additional approvals or confirmations from the entities, based on instructions provided to the clearing house system via a received message; FIG. 7 illustrates a resource transfer or fund transfer via a real-time payment network rail; this process may comprise a first user, a first entity system of which the first user is a customer, a clearing house system associated with the real-time payment network for processing transactions in real-time, a second entity system, and a second user that is a customer of the second entity system; as noted, the message comprises at least the event request, which could be a request to transfer a certain amount of funds from an account of the first user to an account of the second user; the first entity system messages the clearing house system; because the clearing house system is pre-authorized to perform these transactions, the clearing house system can automatically execute transactions between these accounts in real-time or near real-time as messages with transfer requests are received); and transmitting, by the transmitter of the processing server, the modified response message to an acquiring financial institution using the payment rails (Paragraphs 0111-0113 teach where the first entity system stored at least a portion of the event information in a first entity system database, the second entity system can request the event information from the first entity system, along with the event information indicia identified by the second entity system in the message; for example, the second entity system may transmit a request for the event information with a reference number for the event, the first entity system automatically compares the reference number to an internal database to identify which information stored in its database is associated with the reference number, copy the associated event information, and transmit the event information to the second entity system via a secured communication channel; the clearing house system will then automatically identify, extract (e.g., copy, move, or the like), and provide (e.g., transfer) the event information from its database upon being prompted by the second entity system; the event information may be further protected or encrypted within the clearing house database, such that the second entity system is required to provide a passcode, a decryption key, or the like (e.g., as found in, or determined from, the event message) to gain full access to the event information within the event database).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Green, which teaches real-time settlement of a transaction using blockchain technology, to incorporate the teachings of Willis to receive, by a receiver of a processing server, a response message for a financial transaction from an issuing financial institution transmitted using payment rails, the response message including at least a transaction amount, issuer identification value, and acquirer identification value; and transmit, by the transmitter of the processing server, the modified response message to an acquiring financial institution using the payment rails.
There is motivation to combine Willis into Green because the transfer of funds occurs between the first entity account and the other entities associated with the object on behalf of the user, wherein the interaction may be settled immediately, concurrent with the interaction. As settlement occurs between the representative financial institutions, debiting and crediting of individual user and entity accounts may be managed at each financial institution with their associated customers. As the interaction is settled immediately, funds may be made available for use in real or near real-time (Willis Paragraph 0036).
Regarding Claims 1 and 5, Green teaches a method for real-time settlement of financial institutions for a standard electronic payment transaction using a blockchain network (Paragraph 0062 teaches a block diagram is provided depicting method for converting a legacy settlement transaction to a distributed ledger (e.g., blockchain) settlement transaction in accordance with the present disclosure; some embodiments of method are implemented by a PNS, PRD, node, and FIS; a PNS generates an authorization for FIS participation in distributed ledger settlement transactions).
Regarding Claims 9 and 13, Green teaches a system for real-time settlement of financial institutions for a standard electronic payment transaction using a blockchain network, comprising (Paragraph 0044 teaches a block diagram is provided depicting exemplary components of a PNS; generally, the PNS manages the automatic or partially automatic conversion of legacy settlement processes to a distributed ledger settlement; the PNS comprises a real-time settlement component, a legacy settlement component, a communication component, and a storage component): a receiver of a processing server; a processing device of the processing server; and a transmitter of the processing server (Paragraph 0091 teaches the computing device includes a bus that directly or indirectly couples the following devices: memory, one or more processors, one or more presentation components, input/output (I/O) ports, and input/output (I/O) components).
Regarding Claims 5 and 13, Green further teaches executing, by a processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value and a private key associated with the issuer identification value (Paragraphs 0034, 0062, and 0069 teach a smart contract can be assigned a corresponding address by the distributed ledger network, or can be associated with a wallet address associated with one or more private keys; counterparties associated with a STSC can verify, via their respective computing devices in communication with one or more nodes of the distributed ledger network, that the STSC has been immutably stored onto the blockchain based on a determined consensus of the nodes; a computing device associated with the financial institution can be employed to manually or automatically populate the participation agreement and digitally sign the agreement with a private key(s) corresponding to the disclosed public key(s); the FIS communicates the populated agreement to the PNS; the PNS determines that the initial transaction is eligible for processing by real-time settlement, and the PNS searches the distributed ledger on one or more nodes for STSCs (i.e., smart contracts) stored in the distributed ledger with a key or reference corresponding to a key or reference associated with the FIS of the payor included in the initial legacy transaction); generating, by the processing device of the processing server, a destination address using the identified public key and a digital signature using the identified private key (Paragraphs 0065 and 0070 teach the participation agreement is digitally signed by a key associated with the payment requestor; the completed participation agreement is communicated directly or indirectly (such as through the FIS) to the PNS; the FIS can digitally sign the participation agreement before communicating the agreement to the PNS; an STSC is selected for converting the legacy settlement to a real-time settlement; an initial real-time settlement transaction is generated that comprises one or more STSCs references, the value of the transaction, a public key associated with the payment requestor, and a reference to the corresponding legacy transaction; the PNS communicates the initial real-time settlement transaction to a FIS corresponding to the STSC for authorization); and transmitting, by a transmitter of the processing server, a blockchain transaction request to a node in a blockchain network using an alternative communication network, Amendment and Replythe blockchain transaction request including at least the digital signature (Paragraphs 0070 and 0072 teach the PNS communicates the initial real-time settlement transaction to a FIS corresponding to the STSC for authorization; in some embodiments, the PNS communicates the initial real-time settlement transaction to a node, such as node; the FIS corresponding to the STSC can detect the initial real-time settlement transaction in the distributed ledger or receive it from the PNS; generally, the authorization is a digital signature associated with the entity controlling the FIS; for example, the initial real-time settlement transaction can be parsed by the FIS to determine the STSC involved, the public key of the payment requestor, and the value of the transaction; the FIS can request the corresponding legacy settlement data from the PNS to verify the value, the key associated with the payment requestor, and any other data deemed relevant to authorization by the FIS).

Regarding Claims 2 and 10, the combination of Green and Willis teaches all the limitations of claims 1 and 9 above; and Green further teaches transmitting, by the transmitter of the processing server, the transaction hash value to a node in a blockchain network (Paragraph 0070 teaches the PNS communicates the initial real-time settlement transaction to a FIS corresponding to the STSC for authorization; in some embodiments, the PNS communicates the initial real-time settlement transaction to a node, such as node); and receiving, by the receiver of the processing server, the confirmation data from the node in the blockchain network (Paragraph 0073 teaches the FIS compares the legacy settlement data to the initial real-time transaction data; additionally, the FIS can compare the initial real-time transaction data to the conditions for the STSC stored in the distributed ledger; when the FIS determines that the initial real-time transaction is valid, the FIS digitally signs the initial real-time transaction, thereby providing a FIS authorization for the initial real-time transaction; once signed, the FIS communicates the digitally signed initial transaction to a PNS).

Regarding Claims 3 and 11, the combination of Green and Willis teaches all the limitations of claims 1 and 9 above; and Green further teaches receiving, by the receiver of the processing server, a confirmation hash value from a node in a blockchain network (Paragraph 0073 teaches when the FIS determines that the initial real-time transaction is valid, the FIS digitally signs the initial real-time transaction, thereby providing a FIS authorization for the initial real-time transaction; once signed, the FIS communicates the digitally signed initial transaction to a PNS); and validating, by the processing device of the processing server, that the transaction hash value matches the confirmation hash value prior to modifying the response message (Paragraph 0074 teaches the PNS removes the legacy transaction corresponding to the signed initial transaction from the legacy payment network; the real-time settlement component can parse the digitally signed initial real-time transaction, verify the digital signature as corresponding to the FIS associated with the STSC, and determine the legacy transaction corresponds to the real-time transaction).

Regarding Claims 4, 7, 12, and 15, the combination of Green and Willis teaches all the limitations of claims 1, 5, 9, and 13 above; however, the combination does not explicitly teach wherein the transaction reference value is included in the received response message.
Willis further teaches wherein the transaction reference value is included in the received response message (Paragraph 0110 teaches the first user, the first entity system, and/or the clearing house system may have stored at least a portion of the event information in a database and instead included a reference number, a passcode, a database index position, or the like (individually or collectively “event information indicia”) in the message).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Green and Willis to incorporate the further teachings of Willis for the transaction reference value to be included in the received response message.
There is motivation to further combine Willis into the combination of Green and Willis because the event information may comprise documentation regarding the event, contracts associated with the event, files or media associated with the event, or the like. In embodiments where the entirety of the event information is provided in the message (e.g., included within the body of the message or as an attachment to the message), then the second entity system can extract the event information from the message and identify the event information that is related to the event analysis request (Willis Paragraph 0109).

Regarding Claims 8 and 16, the combination of Green and Willis teaches all the limitations of claims 5 and 13 above; Green further teaches wherein the public key and private key are components in separate cryptographic key pairs (Paragraphs 0062 and 0042 teach the digital participation agreement can include a request for the FIS public key, a request for corresponding routing number(s) and IIN number(s), and any other safety and soundness data the PNS deems necessary for participation; a computing device associated with the financial institution can be employed to manually or automatically populate the participation agreement and digitally sign the agreement with a private key(s) corresponding to the disclosed public key(s); the FIS communicates the populated agreement to the PNS; the PNS automatically verifies the digital signature of the participation agreement; the PNS determines that the digital signature corresponds to the public keys included in the participation agreement; the financial institution servers (FIS), such as payor's depository FIS 250 a and payment requestor's depository FIS 250 b; it will be understood that payor's depository FIS 250 a and payment requestor's depository FIS 250 b can be the same FIS).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 20200167769) in view of Willis (US 20200302407) in further view of Dunjic (US 20200311724)

Regarding Claims 6 and 14, the combination of Green and Willis teaches all the limitations of claims 5 and 13 above; however, the combination does not explicitly teach generating, by the processing device of the processing server, the transaction hash value by applying a hashing algorithm to the blockchain transaction request, wherein the response message includes the confirmation data. 
Dunjic from same or similar field of endeavor teaches generating, by the processing device of the processing server, the transaction hash value by applying a hashing algorithm to the blockchain transaction request, wherein the response message includes the confirmation data (Paragraphs 0087 and 0089-0090 teach the block generation module may perform operations that encrypt each of the elements of status data using the public cryptographic key of payer indirect clearing system, and may generate corresponding elements of encrypted status data; the peer system may perform any of the exemplary, consensus-based processes described herein to validate recordation request and to package all, or a portion, of recordation request into a new ledger block; the peer system may generate an updated distributed ledger that include a new ledger block; a payload portion of new ledger block may include, among other things, encrypted status data and data access control information; the new ledger block may also include a hash value computed based on an application of any appropriate hash algorithm to payload).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Green and Willis to incorporate the teachings of Dunjic to generate, by the processing device of the processing server, the transaction hash value by applying a hashing algorithm to the blockchain transaction request, wherein the response message includes the confirmation data.
There is motivation to combine Dunjic into the combination of Green and Willis because if validation module is unable to validate digital signature, or were to detect an inconsistency between hash value and the locally computed hash value, validation module may decline to verify the integrity of ledger block, and may await a receipt of an additional version of the distributed ledger from one of peer systems (Dunjic Paragraph 0097).


Claims 17-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Green (US 20200167769) in view of Willis (US 20200302407) in further view of Dunjic (US 20200311724) in further view of Chalakudi (US 20190114182).

Regarding Claims 17-20, the combination of Green and Willis teaches all the limitations of claims 1, 5, 9, and 13 above; however, the combination does not explicitly teach wherein the executing, by the processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value, includes: identifying, by the processing device of the processing server, a plurality of public keys associated with the acquirer identification value; and determining, by the processing device of the processing server, which of the plurality of public keys to use based on the blockchain network preference. 
Dunjic from same or similar field of endeavor teaches wherein the executing, by the processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value, includes: identifying, by the processing device of the processing server, a plurality of public keys associated with the acquirer identification value (Paragraphs 0112 and 0114 teach a payee indirect clearing system may maintain a data repository that includes, but is not limited to, a cryptographic library that may include an asymmetric cryptographic key pair associated with, generated by, or assigned to payee indirect clearing system, along with public key certificates associated with one or more additional computing systems within environment, such as computing systems associated with or operated by a financial institution associated with one or more payees involved in corresponding payment transactions; further, and to facilitate a performance of these exemplary processes, a payee direct clearing system may maintain a cryptographic library that may include an asymmetric cryptographic key pair associated with, generated by, or assigned to payee direct clearing system, along with public key certificates associated with one or more additional computing systems within environment, such as computing systems associated with or operated by a financial institution associated with one or more payees involved in corresponding payment transactions); and determining, by the processing device of the processing server, which of the plurality of public keys to use based on the blockchain network preference (Paragraph 0123 teaches upon receipt of summary data a block generation module may access cryptographic library to obtain (i) cryptographic data that includes a private cryptographic key associated with payee direct clearing system and a public key certificate of payee direct clearing system; and (ii) cryptographic data that includes a public key certificate of payee indirect clearing system, which includes a corresponding public cryptographic key; each of the public key certificates may be generated by a corresponding certificate authority operating within environment).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Green and Willis to incorporate the teachings of Dunjic for the executing, by the processing device of the processing server, a query on a memory of the processing server to identify a public key associated with the acquirer identification value, includes: identifying, by the processing device of the processing server, a plurality of public keys associated with the acquirer identification value; and determining, by the processing device of the processing server, which of the plurality of public keys to use based on the blockchain network preference.
There is motivation to combine Dunjic into the combination of Green and Willis because these exemplary processes can be implemented in addition to, or as an alternate to, the conventional clearance and settlement processes described herein, and can increase not only a visibility of these clearance and settlement processes to each of the participants in the permissioned distributed-ledger network, and but also an accuracy, speed, and security of the reconciliation processes described herein. Further, certain of these exemplary processes can establish a cryptographically secure, immutable, and tamper-evident audit trail that reduces a potential for fraudulent or malicious activity, either by the participants in the permissioned distributed-ledger network or by other computing systems operated by unauthorized third parties (Dunjic Paragraph 0018).
However, the combination does not explicitly teach storing, in a memory of the processing server, a database, the database including an issuing financial institution profile and an acquiring institution profile, each of the issuing financial institution profile and the acquiring institution profile including one or more public keys each associated with a blockchain network, and a blockchain network preference.
Chalakudi from same or similar field of endeavor teaches storing, in a memory of the processing server, a database, the database including an issuing financial institution profile and an acquiring institution profile, each of the issuing financial institution profile and the acquiring institution profile including one or more public keys each associated with a blockchain network, and a blockchain network preference (Paragraphs 0025 and 0036 teach each system may have a unique blockchain address that may be the public key of an asymmetric cryptography public/private key pair assigned to a system and/or application; for example service consumer system may have a consumer system address comprising a first public key corresponding to a first private key of a first asymmetric cryptography key pair, and the service provider system may have a provider system address comprising a second public key corresponding to a second private key of a second asymmetric cryptography key pair; the service consumer system and/or service provider system may register with the blockchain using an application registration system that assigns a unique blockchain address and/or a unique public/private cryptographic key pair to each application; the blockchain address, public key, and/or private key may be stored in a central asset registry or application inventory system in association with an identifier (e.g., an application ID) that identifies the registered application; the blockchain address, public key, and/or private key may serve as a unique identifier for registered applications based on the one-to-one relationship between the registered application and corresponding blockchain address, public key, and/or private key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Green, Willis, and Dunjic to incorporate the teachings of Chalakudi to store, in a memory of the processing server, a database, the database including an issuing financial institution profile and an acquiring institution profile, each of the issuing financial institution profile and the acquiring institution profile including one or more public keys each associated with a blockchain network, and a blockchain network preference.
There is motivation to combine Chalakudi into the combination of Green, Willis, and Dunjic because the balancing and control systems described herein may use a distributed database, which may be based on a blockchain and have consensus-based transaction validation. The present disclosure may allow for real-time or near real-time balancing and control of API transactions, including in one to one interactions such as during two-way communications (e.g., a service consumer sends requests and a service provider sends responses) (Chalakudi Paragraph 0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grassadonia et al. (US 20190034888) teaches a payment service for providing financial transactions between a customer and merchant wherein the customer can pay in any currency and the merchant can be paid in any currency. Furthermore, the present technology supports payment using cryptocurrency, while improving such transaction in a way that takes advantage of benefits of such transactions, like anonymity, while overcoming drawbacks such as delays in processing.
Castagna et al. (US 20190392437) teaches a system operatively connected with a block chain distributed network and for using the block chain distributed network for providing aggregate tracking and threshold triggering. Embodiments receive, at a node of a blockchain distributed network, a transaction record associated with a transaction between a payor and a payee; accesses a distributed ledger; determines, from the distributed ledger, a net position between the entity and a third party; and, if the entity is the payor bank and the third party is the payee bank, debit the net position in the amount of the transaction; and, if the entity is the payee bank and the third party is the payor bank, credit the net position in the amount of the transaction, thereby resulting in an updated net position between the entity and the third party; and records the updated net position on the distributed ledger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P JONES/Examiner, Art Unit 3685